DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5.23.2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5.24.2022 is being considered by the examiner.

Election/Restrictions
Claims 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9.10.2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cliff Crawford (Reg. No. 78,410) on 8.24.2022.
The application has been amended as follows: 
Cancel claims 7-9.
Amend claims 4 and 5 as shown below.
4. (Currently Amended) A method of manufacturing the semiconductor device according to claim 1, the method comprising:
(a) placing a lead frame having a plurality of leads, a frame to connect an end side of each of the plurality of leads, and an outer frame to enclose the plurality of leads and the frame;
(b) forming the energization controller on an other end side of each of the plurality of leads;
(c) sealing the energization controller with the sealing resin;
(d) pressing the frame to form the protrusion formed on each of the plurality of lead terminals; and
(e) cutting the outer frame through pressing to form the plurality of lead terminals.

5. (Currently Amended) The method of manufacturing the semiconductor device according to claim 4, the method further comprising:
(f) forming [[a ]]the plurality of grooves through pressing with respect to a portion of each of the plurality of lead terminals and the protrusion to be located inside one of the plurality of respective through holes of the substrate and a portion around the portion.

Allowable Subject Matter
Claims 1-6 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest a plurality of grooves are positioned on both of a front side and a back side of each of the plurality of lead terminals, the plurality of grooves extending from the second narrow portion toward the first narrow portion, and a portion of each of the plurality of lead terminals interposing between the plurality of grooves positioned on the front side and the plurality of grooves positioned on the back side as recited within the context of claim 1. Claims 2-6 and 10-14 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 7-10, filed 5.23.2022, with respect to the prior art of record not disclosing claim 1 as amended have been fully considered and are persuasive.  Claims 1-6 and 10-14 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fig. 4 and element 28 of Grajcar (US 20100207150 A1), and,  Figs. 8 and 13 and element 16a of Ohnishi et al. (US 8479390 B2) disclose a protrusion which is tapered and curved inward.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894